NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



JAIME A. CAMPO,                           )
                                          )
            Appellant,                    )
                                          )
v.                                        )        Case No. 2D15-3686
                                          )
DEUTSCHE BANK NATIONAL TRUST              )
COMPANY as Trustee for INDYMAC INDX )
Mortgage Loan Trust, 2005-AR3, Mortgage )
Pass Through Certificate Series 2005-AR3; )
and PEMBROKE PROPERTY OWNERS' )
ASSOCIATION, INC.,                        )
                                          )
            Appellees.                    )
                                          )

Opinion filed August 19, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for DeSoto County;
James S. Parker, Senior Judge.

C. Ryan Violette and Michael Moran of
Moran, Sanchy & Associates, Sarasota,
for Appellant.

Tania Cruz of Bryan Cave LLP, Miami, for
Appellee Deutsche Bank.

No appearance for Appellee Pembroke
Property Owners' Association, Inc.


PER CURIAM.
             To the extent this is an appeal from the final judgment of foreclosure, it is

dismissed as untimely. See Fla. R. App. P. 9.110(b). We affirm without comment the

remaining orders on appeal.



VILLANTI, C.J., and WALLACE and BLACK, JJ., Concur.




                                           -2-